—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Price, J.) dated May 19, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
The plaintiff was struck by the defendant’s motor vehicle on October 11, 1994, while walking across the street. In opposition to the motion for summary judgment, the plaintiff submitted an affidavit sworn to April 29, 1997, by Dr. George Quaye which reported the results of his April 1997 examination of the plaintiff. The affidavit specified the degree to which the plaintiff’s movement was restricted in his cervical and lumbosacral spine, and that the restrictions would last indefinitely. The affidavit was sufficient to raise a triable issue of fact as to whether the plaintiff sustained “significant limitation of use of a body function or system” (Insurance Law § 5102 [d]; see also, Pareti v Giglietta, 221 AD2d 607). Rosenblatt, J. P., Sullivan, Altman and Luciano, JJ., concur.